                Case 2:19-cv-01794-JCC Document 48 Filed 08/31/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JAMES BOWES et al.,                                 CASE NO. C19-1794-JCC
10                           Plaintiffs,                  MINUTE ORDER
11              v.

12    PACCAR, INC. et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the stipulated motion to set a case schedule filed
18   in S.L. Anderson & Sons Inc. v. Paccar, Inc., C18-0742-JCC, Dkt. No. 73 (W.D. Wash. 2020). In
19   that motion, the parties ask the Court to enter their proposed case schedule in both that case and
20   this one. See id. at 2. 1 Having thoroughly considered the motion and the relevant record and
21   finding good cause, the Court hereby GRANTS the motion and ORDERS that:
22      1. Discovery will close on May 28, 2021;
23      2. Plaintiffs must file their expert disclosures and expert reports no later than May 28, 2021;
24
            1
              The parties also state that this matter “should be consolidated for discovery purposes”
25   with S.L. Anderson & Sons Inc. v. Paccar, Inc., C18-0742-JCC (W.D. Wash. 2018). See S.L.
     Anderson & Sons Inc., C18-0742-JCC, Dkt. No. 73 at 2. The parties do not cite legal authority in
26   support of their request, and the Court declines to grant their request at this time.

     MINUTE ORDER
     C19-1794-JCC
     PAGE - 1
             Case 2:19-cv-01794-JCC Document 48 Filed 08/31/20 Page 2 of 2




 1     3. Defendants must file their expert disclosures and expert reports no later than September

 2        24, 2021;

 3     4. Expert depositions must be completed no later than November 26, 2021;

 4     5. Plaintiffs’ motion for class certification must be filed no later than December 17, 2021;

 5     6. Defendants’ response to Plaintiffs’ motion for class certification must be filed no later

 6        than February 18, 2022; and

 7     7. Plaintiffs’ reply in support of their motion for class certification must be filed no later

 8        than March 18, 2022.
 9        DATED this 31st day of August 2020.

10                                                          William M. McCool
                                                            Clerk of Court
11
                                                            s/Tomas Hernandez
12
                                                            Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1794-JCC
     PAGE - 2
